Title: To Thomas Jefferson from Nathanael Greene, 10 March 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Dr. Sir
High Rock ford, March 10th 1781.

I did myself the honor to address your Excellency on the 28th of February. We were soon obliged to change our possition after the departure of my letter by a sudden Manæuvre of the Enemy towards this place. A small skirmish happened in consequence of it near Whitesyls Mill; and as they were chiefly rifle-men who engaged them in it, I make no doubt but the Enemy suffered considerably, tho’ our loss was very trifling. The object of the Enemy in this move, I suppose was to intercept our stores moving in that direction, or to surprise and cut off our Light Infantry from the main Body of the Army then advanced upwards of seven Miles. If it was either, they were disappointed; and they being sensible of it have changed their direction, and have retired towards Gilford Court House.
My force has never been during any stage of the Campaign equal to any decicive efforts. When the Enemy first took their departure from the Dan, they had every prospect of great reinforcements from the Tories; and I reflected that if they were permitted to roam at large in the State that it would indubitably impress the idea of conquest on the minds of the disaffected and perhaps occasion those who were wavering in their sentiments to take an active and decicive part against us. I instantly determined, as the most effectual measure to prevent it, to advance into the State without waiting for those reinforcements that the spirit of the Virginians seemed to promise me at the time. It was necessary to convince the Carolinians that they were not conquered, and by affording immediate protection to their property engage the continuance of their confidence and friendship. I trust the efforts that have been made have in a great measure had that effect.
Every Day has filled me with hopes of an augmentation of my  force; the Militia have flocked in from various quarters, but they come and go in such irregular Bodies that I can make no calculations on the strength of my Army or direct any future operations that can ensure me success. At this time I have not above 8 or 900 of them in the field, 30 of which only are Carolinians. Notwithstanding there have been upwards of 5000 in motion within the course of 4 Weeks. A force fluctuating in this manner can promise but slender hopes of success against an Enemy regulated by discipline and made formidable by the superiority of their numbers. Hitherto I have been obliged to practice that by finesse, which I dare not attempt by force. I know the People have been in anxious suspence waiting the event of a general action, but let the consequence of censure be what it may, nothing shall hurry me into a measure that is not suggested by prudence or connects with it the interest of the Southern department.
General Caswell is on his way with a considerable force of the Carolina Militia, and Colo. Campbell with the Virginia Regulars I expect will be up in a few Days. When this force arrives I trust I shall be able to mark the limits of the Enemies depredations and at least dispose of the Army in such a manner as to encumber them with a number of Wounded Men.
I have been very much disappointed in the reinforcement that I expected from Washington County under Colo. Campbell. Only 60 have joined our Army, whereas I had strong expectations of receiving at least one thousand. I cannot pretend to account for this deficiency or direct the steps necessary to find out the cause.
